                      Case 5:18-cv-01125-SP Document 101 Filed 08/29/19 Page 1 of 18 Page ID #:1418



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   Carmen M. Aguado (SBN 291941)
                           E-mail: caguado@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       4   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600      Fax: 213.236.2700
                       5
                           Attorneys for Defendants
                       6   THE GEO GROUP, INC., CITY OF ADELANTO,
                           CAMPOS, and DIAZ
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                                CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11   OMAR ARNOLDO RIVERA                         Case No. 5:18-cv-01125-SP
                           MARTINEZ; ISAAC ANTONIO
                      12   LOPEZ CASTILLO; JOSUE                       DEFENDANTS THE GEO GROUP,
                           VLADIMIR CORTEZ DIAZ; JOSUE                 INC., THE CITY OF ADELANTO,
                      13   MATEO LEMUS CAMPOS;                         DIAZ, AND CAMPOS’ ANSWER
                           MARVIN JOSUE GRANDE                         TO PLAINTIFFS’ SECOND
                      14   RODRIGUEZ; ALEXANDER                        AMENDED COMPLAINT; AND
                           ANTONIO BURGOS MEJIA; LUIS                  DEMAND FOR JURY TRIAL
                      15   PEÑA GARCIA; JULIO CESAR
                           BARAHONA CORNEJO, as
                      16   individuals,                                Magistrate
                                                                       Judge:         Honorable Sheri Pym
                      17                           Plaintiffs,
                      18   v.
                      19   THE GEO GROUP, Inc., a Florida
                           corporation; the CITY OF
                      20   ADELANTO, a municipal entity; GEO
                           LIEUTENANT DIAZ, sued in her
                      21   individual capacity; GEO
                           SERGEANT CAMPOS, sued in his
                      22   individual capacity; SARAH JONES,
                           sued in her individual capacity; THE
                      23   UNITED STATES OF AMERICA;
                           CORRECT CARE SOLUTIONS,
                      24   INC.; and DOES 1-10, individuals,
                      25                           Defendants.
                      26
                      27   ///
                      28   ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP        LA #4821-1448-4386 v1                                                5:18-CV-01125-SP
                                                                     -1-
  ATTO RNEY S AT LAW       8/21/19                                                       DEFTS’ ANSWER TO SAC
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 101 Filed 08/29/19 Page 2 of 18 Page ID #:1419



                       1            Defendants THE GEO GROUP INC., CITY OF ADELANTO, DIAZ
                       2   (former employee of the GEO GROUP), DIAZ, and CAMPOS (former employees
                       3   of the GEO GROUP) (collectively, “Defendants”) answer Plaintiffs’ Second
                       4   Amended Complaint (“SAC”) (Doc. #95), filed on August 15, 2019, as follows:
                       5                                 JURISDICTION AND VENUE
                       6            1.       In response to paragraph 1 of Plaintiffs’ SAC, Defendants admit that
                       7   this Court has jurisdiction over this case under its federal question jurisdiction,
                       8   pursuant to 28 U.S.C. § 1331. Defendants deny any remaining allegations for lack
                       9   of information and belief.
                      10            2.       In response to paragraph 2 of Plaintiffs’ SAC, Defendants admit that
                      11   the incidents complained of in this action allegedly occurred in the City of
                      12   Adelanto, San Bernardino County, State of California. Defendants deny any
                      13   remaining allegations for lack of information and belief.
                      14                                PRELIMINARY STATEMENT
                      15            3.       In response to paragraphs 3 and 4 of Plaintiffs’ SAC, Defendants lack
                      16   sufficient information to admit or deny the allegations regarding Plaintiffs’
                      17   respective journeys to the United States or reasons for their attempted immigration,
                      18   and on that basis, deny the allegations. Defendants deny any remaining allegations
                      19   for lack of information and belief.
                      20            4.       In response to paragraph 5 of Plaintiffs’ SAC, Defendants admit
                      21   Plaintiffs were taken into custody and transported to the Adelanto Detention Center.
                      22   Defendants deny any remaining allegations for lack of information and belief.
                      23            5.       In response to paragraph 6 of Plaintiffs’ SAC, Defendants deny that
                      24   the conditions of Adelanto are deplorable. Defendants specifically deny the claimed
                      25   number of suicides. Defendants deny any remaining allegations for lack of
                      26   information and belief.
                      27            6.       In response to paragraph 7 of Plaintiffs’ SAC, Defendants deny that
                      28   Plaintiffs had inhumane conditions, dirty clothes, inedible meals, lack of access to
B URKE , W ILLIAMS &
   S ORENS EN , LLP        LA #4821-1448-4386 v1                                                      5:18-CV-01125-SP
                                                                        -2-
  ATTO RNEY S AT LAW       8/21/19                                                             DEFTS’ ANSWER TO SAC
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 101 Filed 08/29/19 Page 3 of 18 Page ID #:1420



                       1   drinking water, or any other poor living conditions. Defendants have no input on
                       2   the amount of bond set for Plaintiffs as it is set by the U.S. Defendants deny any
                       3   remaining allegations for lack of information and belief.
                       4             7.      In response to paragraph 8 of Plaintiffs’ SAC, Defendants deny the
                       5   conditions at Adelanto were inhumane or unlawful. Defendants deny any remaining
                       6   allegations for lack of information and belief.
                       7             8.      In response to paragraph 9 of Plaintiffs’ SAC, Defendants deny that
                       8   they or any other GEO employees attacked or beat Plaintiffs on the date of the
                       9   incident. Defendants deny any remaining allegations for lack of information and
                      10   belief.
                      11             9.      In response to paragraph 10 of Plaintiffs’ SAC, Defendants deny that
                      12   they committed any misconduct and deny that the conditions at Adelanto are
                      13   “depraved.” Defendants deny any remaining allegations for lack of information
                      14   and belief.
                      15                                            PARTIES
                      16             10.     In response to paragraphs 11-13 of Plaintiffs’ SAC, Defendants admit
                      17   that plaintiff Omar Rivera Martinez was detained at Adelanto. Defendants deny that
                      18   Martinez was attacked and deny that his rights were violated. Defendants deny that
                      19   Martinez’s nose was fractured as a result of this incident. Defendants deny any
                      20   remaining allegations for lack of information and belief.
                      21             11.     In response to paragraphs 14-15 of Plaintiffs’ SAC, Defendants admit
                      22   that plaintiff Castillo was detained at Adelanto. Defendants deny Castillo was
                      23   brutally attacked and deny that his rights were violated. Defendants deny that
                      24   Castillo had pepper spray burns, bleeding, or bruising as a result of this incident.
                      25   Defendants deny any remaining allegations for lack of information and belief.
                      26             12.     In response to paragraphs 18-19 of Plaintiffs’ SAC, Defendants admit
                      27   that plaintiff Campos was detained at Adelanto. Defendants deny Campos was
                      28   brutally attacked and deny that his rights were violated. Defendants deny that
B URKE , W ILLIAMS &
   S ORENS EN , LLP        LA #4821-1448-4386 v1                                                     5:18-CV-01125-SP
                                                                        -3-
  ATTO RNEY S AT LAW       8/21/19                                                            DEFTS’ ANSWER TO SAC
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 101 Filed 08/29/19 Page 4 of 18 Page ID #:1421



                       1   Campos suffered pepper spray burns, bruising, or shoulder pain as a result of this
                       2   incident. Defendants deny any remaining allegations for lack of information and
                       3   belief.
                       4             13.     In response to paragraphs 20-21 of Plaintiffs’ SAC, Defendants admit
                       5   that plaintiff Rodriguez was detained at Adelanto. Defendants deny Rodriguez was
                       6   brutally attacked and deny that his rights were violated. Defendants deny that
                       7   Rodriguez had pepper spray burns, bruising, or a head injury as a result of this
                       8   incident. Defendants deny any remaining allegations for lack of information and
                       9   belief.
                      10             14.     In response to paragraphs 22-23 of Plaintiffs’ SAC, Defendants admit
                      11   that plaintiff Burgos Mejia was detained at Adelanto. Defendants deny Burgos
                      12   Mejia was brutally attacked and deny that his rights were violated. Defendants deny
                      13   that Burgos Mejia had pepper spray burns, bruising, or a head injury as a result of
                      14   this incident. Defendants deny any remaining allegations for lack of information
                      15   and belief.
                      16             15.     In response to paragraphs 24-25 of Plaintiffs’ SAC, Defendants admit
                      17   that plaintiff Garcia was detained at Adelanto. Defendants deny Garcia was brutally
                      18   attacked and deny that his rights were violated. Defendants deny that Garcia had
                      19   pepper spray burns, bruising, or a head injury as a result of this incident.
                      20   Defendants deny any remaining allegations for lack of information and belief.
                      21             16.     In response to paragraphs 26-27 of Plaintiffs’ SAC, Defendants admit
                      22   that plaintiff Cornejo was detained at Adelanto. Defendants deny Cornejo was
                      23   brutally attacked and deny that his rights were violated. Defendants deny that
                      24   Cornejo had pepper spray burns, bruising, or injuries to his abdomen and knee as a
                      25   result of this incident. Defendants deny any remaining allegations for lack of
                      26   information and belief.
                      27             17.     In response to paragraph 28 of Plaintiffs’ SAC, Defendants admit The
                      28   GEO Group, Inc. is a private corporation headquartered in Boca Raton, Florida.
B URKE , W ILLIAMS &
   S ORENS EN , LLP        LA #4821-1448-4386 v1                                                     5:18-CV-01125-SP
                                                                       -4-
  ATTO RNEY S AT LAW       8/21/19                                                            DEFTS’ ANSWER TO SAC
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 101 Filed 08/29/19 Page 5 of 18 Page ID #:1422



                       1   Defendants deny any remaining allegations for lack of information and belief.
                       2             18.     In response to paragraph 29 of Plaintiffs’ SAC, Defendants admit that
                       3   Defendant City of Adelanto is a municipality. Defendants deny that liability can be
                       4   imposed against the Defendant City of Adelanto for the allegations contained in the
                       5   SAC. Defendants deny any remaining allegations for lack of information and belief.
                       6             19.     In response to paragraph 30 of Plaintiffs’ SAC, Defendants admit that
                       7   ICE detainees were housed at the Adelanto detention center. Defendants admit that
                       8   Defendant City of Adelanto contracts with the United States Department of
                       9   Homeland Security, Immigration and Customs Enforcement (“ICE”), as well as
                      10   The GEO Group, Inc. regarding the Adelanto ICE processing center. Defendants
                      11   deny any remaining allegations for lack of information and belief.
                      12             20.     In response to paragraphs 31-32, Defendants admit that Lieutenant
                      13   Diaz and Sergeant Campos were employees of GEO during all relevant time
                      14   periods. Defendants deny any remaining allegations for lack of information and
                      15   belief.
                      16             21.     In response to paragraph 33 of Plaintiffs’ SAC, Defendants admit that
                      17   it had a contract with Correct Care Solutions, Inc. (now Wellpath) related to
                      18   detainees’ medical care at the Adelanto Detention Facility. Defendants deny that
                      19   Defendant Jones is an employee of Defendant The GEO Group, Inc. The remainder
                      20   of the allegations do not concern the responding Defendants, and therefore are not
                      21   answered herein.
                      22             22.     In response to paragraph 34 of Plaintiffs’ SAC, Defendants deny that
                      23   Defendant Jones was an employee of the Geo Group. The remainder of the
                      24   allegations do not concern the responding Defendants, and therefore are not
                      25   answered herein.
                      26             23.     In response to paragraphs 35-36 of Plaintiffs’ SAC, the allegations
                      27   concerning the USA do not concern these responding defendants, and therefore are
                      28   not answered herein.
B URKE , W ILLIAMS &
   S ORENS EN , LLP        LA #4821-1448-4386 v1                                                      5:18-CV-01125-SP
                                                                        -5-
  ATTO RNEY S AT LAW       8/21/19                                                             DEFTS’ ANSWER TO SAC
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 101 Filed 08/29/19 Page 6 of 18 Page ID #:1423



                       1            22.      In response to paragraph 37-38 of Plaintiffs’ SAC, the allegations
                       2   concerning DOE defendants do not concern the responding Defendants, and
                       3   therefore are not answered herein.
                       4                                  FACTUAL ALLEGATIONS
                       5            23.      In response to paragraphs 39-45 of Plaintiffs’ SAC, Defendants admit
                       6   that GEO staff ordered Plaintiffs to leave the day room and return to their assigned
                       7   bunks after breakfast on the morning of June 12, 2017, in order to be counted.
                       8   Defendants admit that backup was requested after Plaintiffs refused to leave the
                       9   area. Defendants deny any remaining allegations for lack of information and belief.
                      10            24.      In response to paragraphs 46-47 of Plaintiffs’ SAC, Defendants admit
                      11   that a supervisor arrived and displayed a can of pepper spray. Defendants admit that
                      12   short bursts of pepper spray were used to gain compliance with lawful orders and to
                      13   prevent a riot. Defendants deny that any detainees were pepper sprayed at close
                      14   range or for any non-penological reason. Defendants deny any remaining
                      15   allegations for lack of information and belief.
                      16            25.      In response to paragraph 48 of Plaintiffs’ SAC, Defendants admit that
                      17   Plaintiffs were physically separated and restrained. Defendants deny that any
                      18   detainees were assaulted or slammed onto the floor and walls. Defendants deny any
                      19   remaining allegations for lack of information.
                      20            26.      In response to paragraphs 49-50 of Plaintiffs’ SAC, Defendants deny
                      21   that Defendant Campos sprayed plaintiffs at close range. Defendants deny any
                      22   remaining allegations for lack of information.
                      23            27.      In response to paragraphs 51-55 of Plaintiffs’ SAC, Defendants admit
                      24   that plaintiffs were physically separated and restrained. Defendants deny that any
                      25   detainees were assaulted or slammed onto the floor and walls. Defendants deny any
                      26   remaining allegations for lack of information. Defendants deny that Plaintiffs were
                      27   taken to a small area where they were suffocated with pepper spray fumes.
                      28   Defendants deny that CCS medical staff ignored pleas for medical treatment and
B URKE , W ILLIAMS &
   S ORENS EN , LLP        LA #4821-1448-4386 v1                                                      5:18-CV-01125-SP
                                                                        -6-
  ATTO RNEY S AT LAW       8/21/19                                                             DEFTS’ ANSWER TO SAC
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 101 Filed 08/29/19 Page 7 of 18 Page ID #:1424



                       1   attention. Defendants deny any remaining allegations for lack of information.
                       2            28.      In response to paragraph 56 of Plaintiffs’ SAC, Defendants deny that
                       3   they improperly restrained plaintiffs or caused injury to plaintiffs’ wrists.
                       4   Defendants deny any remaining allegations for lack of information.
                       5            29.      In response to paragraphs 57 of Plaintiffs’ SAC, Defendants deny that
                       6   plaintiffs were forced to shower in hot water. Defendants deny any remaining
                       7   allegations for lack of information and belief.
                       8            30.      In response to paragraphs 58 of Plaintiffs’ SAC, Defendants deny that
                       9   Plaintiffs were not permitted to change their uniforms and that Plaintiffs were not
                      10   provided medical care (which is subcontracted to CCS). Defendants deny any
                      11   remaining allegations for lack of information and belief.
                      12            31.      In response to paragraphs 59-61 of Plaintiffs’ SAC, Defendants admit
                      13   that plaintiffs were taken to a restricted housing unit pending potential disciplinary
                      14   action. Defendants deny that Plaintiffs were limited in their ability to shower and/or
                      15   make phone calls. Defendants deny any remaining allegations for lack of
                      16   information and belief.
                      17            32.      In response to paragraph 62 of Plaintiffs’ SAC, Defendants deny that
                      18   Plaintiffs were denied medical attention; however, medical care is contracted to
                      19   CCS. Defendants deny any remaining allegations for lack of information and belief.
                      20            33.      In response to paragraphs 63-68 of Plaintiffs’ SAC, Defendants lack
                      21   sufficient information to admit or deny allegations regarding Plaintiffs’ alleged
                      22   hunger strike, and on that basis, denies the allegations. Defendants deny that they
                      23   retaliated against Plaintiffs. Defendants deny that they unlawfully held Plaintiffs in
                      24   segregation. Defendants lack sufficient information to admit or deny what ICE
                      25   agents said to plaintiffs, if anything, regarding the hunger strike. Defendants deny
                      26   any remaining allegations for lack of information and belief.
                      27   ///
                      28   ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP        LA #4821-1448-4386 v1                                                     5:18-CV-01125-SP
                                                                        -7-
  ATTO RNEY S AT LAW       8/21/19                                                            DEFTS’ ANSWER TO SAC
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 101 Filed 08/29/19 Page 8 of 18 Page ID #:1425



                       1        ADMINISTRATIVE CLAIM UNDER FEDERAL TORT CLAIM ACT
                       2            34.      In response to paragraph 69 of Plaintiffs’ SAC, the allegations
                       3   concerning the USA do not concern the responding defendants, and therefore are
                       4   not answered herein.
                       5                      EXHAUSTION OF ADMINISTRATIVE REMEDIES
                       6            35.      In response to paragraph 70 of Plaintiffs’ SAC, Defendants deny that
                       7   Plaintiffs filed timely state tort claim(s). Defendants deny any remaining allegations
                       8   for lack of information and belief.
                       9                                   MONELL ALLEGATIONS
                      10            36.      In response to paragraphs 71 to 74 of Plaintiffs’ SAC, Defendants
                      11   deny that the City of Adelanto had policies, practices, and/or customs that were the
                      12   cause of plaintiffs’ alleged injuries. Defendants deny that the City of Adelanto
                      13   failed to provide adequate training or supervision, failed to adequately discipline or
                      14   retrain officers, that it selected, retained, and assigned officers with demonstrable
                      15   propensities for excessive force, violence, dishonesty, or other misconduct, or that it
                      16   condoned or encouraged officers in the belief that they could violate rights. GEO
                      17   was responsible for correctional duties and supervision. Defendants deny any
                      18   remaining allegations for lack of information and belief.
                      19                           FIRST CAUSE OF ACTION: BATTERY
                      20            37.      In response to paragraphs 75 to 80 of Plaintiffs’ SAC, Defendants
                      21   deny that they assaulted or battered plaintiffs and deny they acted with the intent to
                      22   harm plaintiffs. Defendants deny that plaintiffs were injured as a result of their
                      23   conduct. Defendants deny they acted with malice, oppression, or conscious
                      24   disregard of rights, and deny that they are liable for punitive damages. Defendants
                      25   deny any remaining allegations for lack of information and belief.
                      26                           SECOND CAUSE OF ACTION: ASSAULT
                      27            38.      In response to paragraphs 81 to 86 of Plaintiffs’ SAC, Defendants
                      28   deny that they assaulted plaintiffs. Defendants deny that plaintiffs were injured as a
B URKE , W ILLIAMS &
   S ORENS EN , LLP        LA #4821-1448-4386 v1                                                       5:18-CV-01125-SP
                                                                        -8-
  ATTO RNEY S AT LAW       8/21/19                                                              DEFTS’ ANSWER TO SAC
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 101 Filed 08/29/19 Page 9 of 18 Page ID #:1426



                       1   result of their conduct. Defendants deny they acted with malice, oppression, or
                       2   conscious disregard of rights, and deny that they are liable for punitive damages.
                       3   Defendants deny any remaining allegations for lack of information and belief.
                       4                                 THIRD CAUSE OF ACTION:
                       5                  NEGLIGENT HIRING, TRAINING, AND SUPERVISION
                       6            39.      In response to paragraphs 87-94 of Plaintiffs’ SAC, Defendants deny
                       7   that Defendant GEO negligently hired, retained, or supervised its employees at
                       8   Adelanto. Defendants deny that Defendant GEO intended to cause plaintiffs to
                       9   suffer injury and denies that plaintiffs were injured physically or emotionally as a
                      10   result of its conduct. Defendants deny that Defendant GEO or any of its officers
                      11   were acting as an agent of the City. Defendants deny any remaining allegations for
                      12   lack of information and belief.
                      13                             FOURTH CAUSE OF ACTION: IIED
                      14            40.      In response to paragraphs 95-99 and 102 of Plaintiffs’ SAC,
                      15   Defendants deny that they engaged in extreme or outrageous conduct. Defendants
                      16   deny that they intended to cause plaintiffs to suffer injury and deny that plaintiffs
                      17   were injured physically or emotionally as a result of their conduct. Defendants deny
                      18   they acted with malice, oppression, or conscious disregard of rights, and deny that
                      19   they are liable for punitive damages. Defendants deny that the GEO Group or any
                      20   of its officers were acting as an agent of Defendant the City of Adelanto.
                      21   Defendants deny any remaining allegations for lack of information and belief.
                      22            41.      In response to paragraphs 100-101 of Plaintiffs’ SAC, the allegations
                      23   concerning Corrective Care Solutions and United States of America do not concern
                      24   these responding defendants, and therefore are not answered herein.
                      25            42.      In response to paragraph 103-104 of Plaintiffs’ SAC, Defendants deny
                      26   they acted with malice, oppression, or conscious disregard of rights, and deny that
                      27   they are liable for punitive damages. Defendants deny that the GEO Group or any
                      28   of its officers were acting as an agent of the City, and deny that vicarious liability
B URKE , W ILLIAMS &
   S ORENS EN , LLP        LA #4821-1448-4386 v1                                                      5:18-CV-01125-SP
                                                                        -9-
  ATTO RNEY S AT LAW       8/21/19                                                             DEFTS’ ANSWER TO SAC
     LOS A NG EL ES
                 Case 5:18-cv-01125-SP Document 101 Filed 08/29/19 Page 10 of 18 Page ID #:1427



                       1   extends to Section 1983 claims. Defendants deny any remaining allegations for
                       2   lack of information and belief.
                       3        FIFTH CAUSE OF ACTION: FIRST AMENDMENT RETALIATION
                       4            43.      In response to paragraphs 105-110 of Plaintiffs’ SAC, Defendants
                       5   deny that they violated plaintiffs’ rights. Defendants deny that they retaliated
                       6   against plaintiffs. Defendants deny that plaintiffs were injured emotionally as a
                       7   result of their conduct. Defendants deny any remaining allegations for lack of
                       8   information and belief.
                       9            44.      In response to paragraph 111 of Plaintiffs’ SAC, the allegations
                      10   concerning the USA do not concern the responding defendants, and therefore are
                      11   not answered herein.
                      12            45.      In response to paragraph 112 of Plaintiffs’ SAC, Defendants deny that
                      13   they retaliated against Plaintiffs or violated clearly established law. Defendants
                      14   deny any remaining allegations for lack of information and belief.
                      15            46.      In response to paragraph 113 of Plaintiffs’ SAC, Defendants deny they
                      16   acted with malice, oppression, or conscious disregard of rights, and deny that they
                      17   are liable for punitive damages. Defendants deny any remaining allegations for lack
                      18   of information and belief.
                      19              SIXTH CAUSE OF ACTION: FOURTH AND FOURTEENTH
                      20                             AMENDMENT EXCESSIVE FORCE
                      21            47.      In response to paragraphs 114-118 of Plaintiffs’ SAC, Defendants
                      22   deny that they used excessive force against plaintiffs. Defendants deny that they
                      23   intended to cause plaintiffs to suffer injury and deny that plaintiffs were injured
                      24   physically or emotionally as a result of their conduct. Defendants deny that the
                      25   GEO Group or any of its officers were acting as an agent of the City, and deny that
                      26   vicarious liability extends to Section 1983 claims. Defendants deny any remaining
                      27   allegations for lack of information and belief.
                      28            48.      In response to paragraph 119 of Plaintiffs’ SAC, the allegations
B URKE , W ILLIAMS &
   S ORENS EN , LLP        LA #4821-1448-4386 v1                                                      5:18-CV-01125-SP
                                                                        - 10 -
  ATTO RNEY S AT LAW       8/21/19                                                             DEFTS’ ANSWER TO SAC
     LOS A NG EL ES
                 Case 5:18-cv-01125-SP Document 101 Filed 08/29/19 Page 11 of 18 Page ID #:1428



                       1   concerning the USA do not concern the responding defendants, and therefore are
                       2   not answered herein.
                       3             49.     In response to paragraphs 120 of Plaintiffs’ SAC, Defendants deny that
                       4   they used excessive force against Plaintiffs or violated clearly established law.
                       5   Defendants deny any remaining allegations for lack of information and belief.
                       6             50.     In response to paragraphs 121 of Plaintiffs’ SAC, Defendants deny
                       7   they acted with malice, oppression, or conscious disregard of rights, and deny that
                       8   they are liable for punitive damages. Defendants deny any remaining allegations for
                       9   lack of information and belief.
                      10              SEVENTH CAUSE OF ACTION: FIFTH AND FOURTEENTH
                      11                    AMENDMENTS RIGHT TO DUE PROCESS OF LAW
                      12             51.     In response to paragraphs 122 to 126 of Plaintiffs’ SAC, Defendants
                      13   deny that they deprived plaintiffs of liberty without due process of law. Defendants
                      14   deny that they assaulted plaintiffs or retaliated against them. Defendants deny that
                      15   plaintiffs were injured physically or emotionally as a result of their conduct.
                      16   Defendants deny that plaintiffs were injured physically or emotionally as a result of
                      17   its conduct. Defendants deny that the GEO Group or any of its officers were acting
                      18   as agent(s) of the City, and deny that vicarious liability extends to Section 1983
                      19   claims. Defendants deny any remaining allegations for lack of information and
                      20   belief.
                      21             52.     In response to paragraph 127 of Plaintiffs’ SAC, the allegations
                      22   concerning the USA do not concern these responding defendants, and therefore are
                      23   not answered herein.
                      24             53.     In response to paragraphs 128 of Plaintiffs’ SAC, Defendants deny that
                      25   they used excessive force or retaliated against Plaintiffs or violated clearly
                      26   established law. Defendants deny any remaining allegations for lack of information
                      27   and belief.
                      28             54.     In response to paragraphs 129 of Plaintiffs’ SAC, Defendants deny
B URKE , W ILLIAMS &
   S ORENS EN , LLP        LA #4821-1448-4386 v1                                                      5:18-CV-01125-SP
                                                                        - 11 -
  ATTO RNEY S AT LAW       8/21/19                                                             DEFTS’ ANSWER TO SAC
     LOS A NG EL ES
                 Case 5:18-cv-01125-SP Document 101 Filed 08/29/19 Page 12 of 18 Page ID #:1429



                       1   they acted with malice, oppression, or conscious disregard of rights, and deny that
                       2   they are liable for punitive damages. Defendants deny any remaining allegations for
                       3   lack of information and belief.
                       4                           EIGHTH CAUSE OF ACTION: BANE ACT
                       5            55.      In response to paragraphs 130-133 of Plaintiffs’ SAC, Defendants
                       6   deny that they used threats, intimidation or coercion to interfere with plaintiffs’
                       7   exercise of their constitutional rights. Defendants deny they acted with malice,
                       8   oppression, or conscious disregard of rights, and deny that they are liable for
                       9   punitive damages. Defendants deny any remaining allegations for lack of
                      10   information and belief.
                      11            56.      In response to paragraph 134 of Plaintiffs’ SAC, the allegations
                      12   concerning the USA do not concern the responding defendants, and therefore are
                      13   not answered herein.
                      14            57.      In response to paragraph 135 of Plaintiffs’ SAC, Defendants deny that
                      15   they caused Plaintiffs severe physical injury or emotional distress. Defendants deny
                      16   any remaining allegations for lack of information and belief.
                      17            58.      In response to paragraph 136 of Plaintiffs’ SAC, Defendants deny they
                      18   acted with malice, oppression, or conscious disregard of rights, and deny that they
                      19   are liable for punitive damages. Defendants deny any remaining allegations for lack
                      20   of information and belief.
                      21                           NINTH CAUSE OF ACTION: CONSPIRACY
                      22                            TO INTERFERE WITH CIVIL RIGHTS
                      23            59.      In response to paragraphs 137 to 141 of Plaintiffs’ SAC, Defendants
                      24   deny that they conspired to deprive plaintiffs of equal protection. Defendants deny
                      25   that plaintiffs were injured physically or emotionally as a result of their conduct.
                      26   Defendants deny they acted with malice, oppression, or conscious disregard of
                      27   rights, and deny that they are liable for punitive damages. Defendants deny any
                      28   remaining allegations for lack of information and belief.
B URKE , W ILLIAMS &
   S ORENS EN , LLP        LA #4821-1448-4386 v1                                                      5:18-CV-01125-SP
                                                                        - 12 -
  ATTO RNEY S AT LAW       8/21/19                                                             DEFTS’ ANSWER TO SAC
     LOS A NG EL ES
                 Case 5:18-cv-01125-SP Document 101 Filed 08/29/19 Page 13 of 18 Page ID #:1430



                       1           TENTH CAUSE OF ACTION: NEGLIGENCE AND FAILURE TO
                       2                                  PROVIDE MEDICAL CARE
                       3            60.      In response to paragraphs 142-143 of Plaintiffs’ SAC, Defendants
                       4   deny that plaintiffs were denied medical care. GEO contracts with CCS to provide
                       5   medical care. Defendants deny that they failed to properly assess the need of use of
                       6   force against plaintiff or failure to provide timely medical assistance to plaintiffs.
                       7   Defendants deny that plaintiffs were injured physically or emotionally as a result of
                       8   their actions or inactions. Defendants deny any remaining allegations for lack of
                       9   information and belief.
                      10            61.      In response to paragraph 144 of Plaintiffs’ SAC, the allegations
                      11   concerning the USA do not concern these responding defendants, and therefore are
                      12   not answered herein.
                      13            62.      In response to paragraph 145 of Plaintiffs’ SAC, Defendants deny they
                      14   acted with malice, oppression, or conscious disregard of rights, and deny that they
                      15   are liable for punitive damages. Defendants deny any remaining allegations for lack
                      16   of information and belief.
                      17                                     PRAYER FOR RELIEF
                      18            63.      In response to Plaintiffs’ prayer for relief, defendants deny that
                      19   plaintiffs are entitled to declaratory judgment or monetary damages, or any other
                      20   relief. Defendants assert that plaintiffs are not entitled to punitive damages.
                      21                                   AFFIRMATIVE DEFENSES
                      22            As separate and affirmative defenses, defendants allege as follows:
                      23                               FIRST AFFIRMATIVE DEFENSE
                      24            64.      Plaintiffs’ SAC fails to state a claim upon which relief can be granted.
                      25   Plaintiffs’ SAC also fails to state a claim against defendants.
                      26                              SECOND AFFIRMATIVE DEFENSE
                      27            65.      Defendants deny that plaintiffs have been deprived of any rights,
                      28   privileges, or immunities guaranteed by the laws of the United States or by the laws
B URKE , W ILLIAMS &
   S ORENS EN , LLP        LA #4821-1448-4386 v1                                                        5:18-CV-01125-SP
                                                                         - 13 -
  ATTO RNEY S AT LAW       8/21/19                                                               DEFTS’ ANSWER TO SAC
     LOS A NG EL ES
                 Case 5:18-cv-01125-SP Document 101 Filed 08/29/19 Page 14 of 18 Page ID #:1431



                       1   of the State of California.
                       2                               THIRD AFFIRMATIVE DEFENSE
                       3            66.      At all relevant times, Defendants acted within the scope of discretion,
                       4   with due care, and good faith fulfillment of responsibilities pursuant to applicable
                       5   statutes, rules and regulation, within the bounds of reason under all circumstances
                       6   known, and with the good faith belief that their actions comported with federal and
                       7   state laws. Defendants therefore assert their qualified immunity from liability.
                       8                              FOURTH AFFIRMATIVE DEFENSE
                       9            67.      Plaintiffs have suffered no actual injury due to Defendants’ conduct.
                      10                               FIFTH AFFIRMATIVE DEFENSE
                      11            68.      Defendants assert that this action may be subject to the doctrine of
                      12   collateral estoppel or res judicata due to the pendency of any related state court
                      13   proceedings arising from the same incidents and/or due to any duplicated federal
                      14   claims.
                      15                               SIXTH AFFIRMATIVE DEFENSE
                      16            69.      Plaintiffs’ claims are barred by all applicable statutes of limitations.
                      17                             SEVENTH AFFIRMATIVE DEFENSE
                      18            70.      Any and all happenings, events, damages and injuries, if any, referred
                      19   to in the SAC were proximately caused and contributed by plaintiffs’ own conduct
                      20   in that they failed to comply with orders at the alleged times and places.
                      21                              EIGHTH AFFIRMATIVE DEFENSE
                      22            71.      Plaintiffs’ own conduct estops them from claiming the damages in the
                      23   SAC.
                      24                               NINTH AFFIRMATIVE DEFENSE
                      25            72.      Plaintiffs are not entitled to punitive damages because defendants did
                      26   not act with malicious intent to deprive them of any constitutional right or to cause
                      27   any injury. Punitive damages are not recoverable for the claims set forth.
                      28   ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP        LA #4821-1448-4386 v1                                                         5:18-CV-01125-SP
                                                                         - 14 -
  ATTO RNEY S AT LAW       8/21/19                                                                DEFTS’ ANSWER TO SAC
     LOS A NG EL ES
                 Case 5:18-cv-01125-SP Document 101 Filed 08/29/19 Page 15 of 18 Page ID #:1432



                       1                               TENTH AFFIRMATIVE DEFENSE
                       2            73.       Defendants are not vicariously liable for acts of subordinates or
                       3   subject to liability under the doctrine of respondeat superior.
                       4                            ELEVENTH AFFIRMATIVE DEFENSE
                       5            74.      Plaintiffs failed to mitigate their own damages, if any exist.
                       6                             TWELFTH AFFIRMATIVE DEFENSE
                       7            75.      Should Plaintiffs recover damages against defendants, defendants are
                       8   entitled to have the amount abated, apportioned or reduced to the extent that any
                       9   other party’s negligence caused or contributed to damages, if any there were.
                      10                           THIRTEENTH AFFIRMATIVE DEFENSE
                      11            76.       Answering defendants allege by way of a plea of comparative
                      12   negligence that plaintiffs and other parties were negligent in and about the matters
                      13   and activities alleged in the SAC, that said negligence contributed to and was a
                      14   proximate cause of the alleged injuries and damages, if any, and that if plaintiffs
                      15   and/or other parties are found to have been negligent, and if the plaintiffs are
                      16   entitled to recover damages against the answering defendants by virtue of the SAC,
                      17   these defendants pray that said recovery be diminished by reason of the negligence
                      18   of the plaintiffs in proportion to the degree of fault attributable to the plaintiffs.
                      19                           FOURTEENTH AFFIRMATIVE DEFENSE
                      20            77.      Defendants allege that Plaintiffs’ claims are barred by the equitable
                      21   doctrines of estoppel, laches and unclean hands.
                      22                            FIFTEENTH AFFIRMATIVE DEFENSE
                      23            78.      Defendants allege that at no time did they breach any mandatory legal
                      24   duty owed to Plaintiffs the proximate cause of which was Plaintiffs’ alleged injuries
                      25   and/or damages.
                      26                            SIXTEENTH AFFIRMATIVE DEFENSE
                      27            79.      Defendants allege that none of their agents and/or employees engaged
                      28   in any interference, or attempts to interfere, by threats, intimidation, violence or
B URKE , W ILLIAMS &
   S ORENS EN , LLP        LA #4821-1448-4386 v1                                                        5:18-CV-01125-SP
                                                                         - 15 -
  ATTO RNEY S AT LAW       8/21/19                                                               DEFTS’ ANSWER TO SAC
     LOS A NG EL ES
                 Case 5:18-cv-01125-SP Document 101 Filed 08/29/19 Page 16 of 18 Page ID #:1433



                       1   coercion with Plaintiffs’ exercise or enjoyment of their constitutional rights.
                       2                            SEVENTEENTH AFFIRMATIVE DEFENSE
                       3            80.      Defendant City of Adelanto is not liable because it did not operate the
                       4   detention center where plaintiffs were held. It delegated operation of the facility to
                       5   an independent contractor, The GEO Group, Inc. Similarly, CCS was an
                       6   independent contractor in charge of medical care of detainees.
                       7                            EIGHTEENTH AFFIRMATIVE DEFENSE
                       8            81.      Plaintiffs’ state law claims are barred by their failure to comply with
                       9   the strictures of the Government Tort Claims Act.
                      10                            NINETEENTH AFFIRMATIVE DEFENSE
                      11            82.      Defendant City of Adelanto is immune from liability for its actions by
                      12   the application of one or more of the immunities set forth in the California
                      13   Government Code, including the immunities set forth in §§ 820, 820.2, 820.4,
                      14   820.6, 820.8.
                      15                             TWENTIETH AFFIRMATIVE DEFENSE
                      16            83.      There is no liability for any injury or damages, if any there were,
                      17   caused by the failure to furnish or obtain medical care for any prisoner. (Cal. Gov.
                      18   Code, § 845.6.)
                      19                           TWENTY-FIRST AFFIRMATIVE DEFENSE
                      20            84.      There is no liability for any injury or damages, if any there were,
                      21   caused by a prisoner or to a prisoner. (Cal. Gov. Code, § 844.6.)
                      22                           TWENTY-SECOND AFFIRMATIVE DEFENSE
                      23            85.      To the extent that the SAC attempts to predicate liability upon any
                      24   public entity defendant, or any agent or employee thereof, for purported negligence
                      25   in removal, prescription, disinfection, or assessment, liability is barred by
                      26   Government Code sections 815.2 and 820.2 and Herndon v. County of Marin
                      27   (1972) 25 Cal. App. 3d 933, 935, 936, reversed on other grounds by Sullivan v.
                      28   County of Los Angeles (1974) 12 Cal.3d 710; by the lack of any duty running to
B URKE , W ILLIAMS &
   S ORENS EN , LLP        LA #4821-1448-4386 v1                                                        5:18-CV-01125-SP
                                                                        - 16 -
  ATTO RNEY S AT LAW       8/21/19                                                               DEFTS’ ANSWER TO SAC
     LOS A NG EL ES
                 Case 5:18-cv-01125-SP Document 101 Filed 08/29/19 Page 17 of 18 Page ID #:1434



                       1   Plaintiffs; by the fact that any such purported act or omission is governed
                       2   exclusively by statute and is outside the purview of any public employees’
                       3   authority; and by the failure of any such acts or omissions to be the proximate cause
                       4   of any injury alleged in the SAC.
                       5                           TWENTY-THIRD AFFIRMATIVE DEFENSE
                       6            86.      Defendant City of Adelanto is immune from liability except as
                       7   provided by statute pursuant to California Government Code sections 815 and 820.
                       8                           TWENTY-FOURTH AFFIRMATIVE DEFENSE
                       9            87.      Plaintiffs’ claim for punitive damages is barred against Defendant City
                      10   of Adelanto because a public entity is not liable for damages awarded under Civil
                      11   Code section 3294 or other damages imposed primarily for the sake of example and
                      12   by way of punishing defendant(s).
                      13                           TWENTY-FIFTH AFFIRMATIVE DEFENSE
                      14            88.      Because the SAC is couched in conclusory terms, answering
                      15   defendants cannot fully anticipate all affirmative defenses that may be applicable to
                      16   this action. Accordingly, the right to assert additional affirmative defenses, if and to
                      17   the extent that such affirmative defenses are applicable, is hereby reserved.
                      18                                 DEMAND FOR JURY TRIAL
                      19            Defendants hereby demand a trial before a jury on all issues presented by
                      20   Plaintiffs’ SAC triable to a jury.
                      21            WHEREFORE, Defendants pray that:
                      22            1. Judgment be rendered in favor of Defendants and against Plaintiffs; and
                      23            2. Plaintiffs take nothing by the SAC; and
                      24            3. Defendants be awarded costs of suit incurred herein; and
                      25   ///
                      26   ///
                      27   ///
                      28   ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP        LA #4821-1448-4386 v1                                                      5:18-CV-01125-SP
                                                                       - 17 -
  ATTO RNEY S AT LAW       8/21/19                                                             DEFTS’ ANSWER TO SAC
     LOS A NG EL ES
                 Case 5:18-cv-01125-SP Document 101 Filed 08/29/19 Page 18 of 18 Page ID #:1435



                       1            4. Defendants be awarded such other and further relief as the Court may
                       2   deem necessary and proper.
                       3
                           Dated: August 29, 2019                 BURKE, WILLIAMS & SORENSEN, LLP
                       4
                       5
                                                                  By: /s/ Carmen M. Aguado
                       6                                                Susan E. Coleman
                                                                        Carmen M. Aguado
                       7
                                                                  Attorneys for Defendants
                       8                                          THE GEO GROUP, INC., CITY OF
                                                                  ADELANTO, CAMPOS, and DIAZ
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        LA #4821-1448-4386 v1                                                  5:18-CV-01125-SP
                                                                    - 18 -
  ATTO RNEY S AT LAW       8/21/19                                                         DEFTS’ ANSWER TO SAC
     LOS A NG EL ES
